Exhibit 10.1

NON-SOLICITATION AGREEMENT

This Non-Solicitation Agreement (this “Agreement”) is entered into on December
20, 2012 (the “Effective Date”), among Access Midstream Partners, L.P. (“ACMP”)
(the “Gatherer”) and Chesapeake Midstream Development, L.L.C. (“CMD”),
Chesapeake Operating, Inc., Chesapeake Energy Marketing, Inc. and Chesapeake
Energy Corporation (collectively, the “Producers”). The Gatherer and the
Producers are referred to herein individually as a “Party” and collectively as
the “Parties.”

Recitals:

 

  A. CMD and ACMP have entered into that certain Unit Purchase Agreement dated
as of December 11, 2012 (the “Purchase Agreement”) pursuant to which ACMP would
purchase from CMD, and CMD would sell to ACMP, 100% of the issued and
outstanding equity interests of Chesapeake Midstream Operating, L.L.C., subject
to the terms and conditions set forth therein.

 

  B. In connection with the Purchase Agreement, CMD and ACMP have entered into a
Master Confidentiality Agreement regarding the sharing and use of confidential
information.

 

  C. Gatherer owns and operates the Gathering Systems.

 

  D. Gatherer and Producers (or their respective Affiliates) are parties to the
gas gathering agreements entered into prior to the date hereof (“Existing
Gathering Agreements”) , and are entering into additional gas gathering
agreements on the date hereof (the “CMO Gathering Agreements,” and collectively
with the Existing Gas Gathering Agreements , the “Gathering Agreements,” all of
which are listed on Schedule A hereto) and are terminating certain long-term
mutual exclusivity and non-compete arrangements entered into as part of certain
Existing Gathering Agreements.

 

  E. Under the Gathering Agreements, Producers have agreed to procure gathering,
compression, dehydration, and treating services for Gas produced in the
Dedicated Areas exclusively from Gatherer, on the terms and subject to the
conditions in the Gathering Agreements.

 

  F. In order to induce CMD to enter into the Purchase Agreement, and as
additional consideration for the Producers performing their respective
obligations under the Gathering Agreements the Parties have agreed to certain
covenants as provided herein.



--------------------------------------------------------------------------------

Agreements:

NOW, THEREFORE, in consideration of the covenants made in this Agreement and the
Gathering Agreements, the Parties agree to the following terms and conditions:

1. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

“ACMP” has the meaning given in the preamble.

“Affiliates” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
otherwise under common Control with such Person, whether by contract, voting
power or otherwise.

“Agreement” has the meaning given in the preamble.

“Applicable Law” means any applicable law, statute, rule, regulation, ordinance,
order or other pronouncement, action or requirement of any Governmental
Authority.

“CMD” has the meaning given in the preamble.

“Control” (and the correlative terms “Controlling,” “Controlled,” “Controlled
by” and “under common Control with”) means as to any entity the possession,
directly or indirectly, through one or more intermediaries, by any Person or
group (within the meaning of Section 13(d)(3) under the Securities Exchange Act
of 1934, as amended) of the power or authority, through ownership of voting
securities, by contract or otherwise, to control or direct the management and
policies of the entity.

“Dedicated Area” means each “Dedication Area” covered by each Gathering
Agreement, as listed on Schedule A hereto.

“Dedicated Areas” means each Dedicated Area taken collectively.

“Dedicated Properties” means all interests of Producers and their Controlled
Affiliates (and their successors and assigns) in oil, gas, or mineral leases,
contractual agreements, or other legal rights, insofar, and only insofar as such
interests cover lands located within the Dedicated Areas, owned on the Effective
Date.

“Effective Date” has the meaning given in the preamble.

“Gas” means a mixture of hydrocarbons and noncombustible gases in a gaseous
state consisting primarily of methane.

“Gathering Agreements” has the meaning given in the recitals.

“Gathering Systems” means the Gas gathering or pipeline systems and related
facilities owned and operated by Gatherers or their Affiliates in the Dedicated
Areas.

“Offer” has the meaning given in Section 3.

“Party” and “Parties” have the meanings given in the preamble.

 

-2-



--------------------------------------------------------------------------------

“Working Interest Owner Gas” means all Gas owned or controlled by any Person
(other than the Producers and their Controlled Affiliates) and produced from the
Dedicated Properties through wells with a surface location within the Dedicated
Areas.

2. Non-Solicitation Agreement. During the period which begins on the Effective
Date, and which ends on the date two years following the Effective Date (on
which date this Agreement shall terminate and shall thereafter be of no further
force or effect, without the need for any further action whatsoever by any
party), neither Gatherer nor any of its Controlled Affiliates shall actively
solicit on its own behalf or on behalf of any other party, from any owner of a
working interest in any gas well that is operated by any Producer or any of its
Controlled Affiliates with a surface location within any Dedicated Area, the
purchase of any gas produced from such well.

3. Remedies for Violation of Noncompete. The Parties recognize that the
covenants and obligations in Section 2 relate to special and unique matters, and
the conditions and restraints herein are necessary for the reasonable protection
of the respective Parties and are reasonable as to subject matter, length of
time and geographic area. The Parties further acknowledge and agree that a
violation of any of the terms hereof by any Party or its Controlled Affiliates
would cause irreparable injury to such Party in an amount that would be
impossible to estimate or determine and for which any remedy at law would be
inadequate. As such, the Parties shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by the other Party or
their Controlled Affiliates of any of the covenants in Section 2, and each Party
shall have the right of injunctive relief requiring specific performance by the
breaching Party of its obligations under Section 2, and the Parties hereby
consent and agree to the entry of such injunctive relief.

4. Invalidity of Duration or Scope. The Parties acknowledge their belief and
agreement that the duration and scope of the covenants set forth herein are fair
and reasonable. If any restriction contained in this Agreement is determined by
any court of competent jurisdiction to be invalid or unenforceable in any
particular area or jurisdiction, or to be enforceable in such area or
jurisdiction only if modified in duration or scope, each of the Parties agrees
that:

 

  (a) this Agreement shall be automatically amended and modified in duration or
scope, without any further action by any of the Parties, so as to provide the
maximum duration and/or scope enforceable in accordance with Applicable Law;

 

  (b) the reviewing court is authorized and empowered to rewrite any such
unenforceable provision in a manner which will result in such restriction being
enforceable; and

 

  (c) the terms and provisions of this Agreement shall remain in full force and
effect, as originally written, in all other areas and jurisdictions.

5. Miscellaneous. Article 9 of the Purchase Agreement will apply to this
Agreement mutatis mutandis.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Marketing and
Transportation Agreement effective as of the Effective Date.

ACCESS MIDSTREAM PARTNERS, L.P.

By: ACCESS MIDSTREAM GP, L.L.C., its General Partner

 

By:   /s/ J. Mike Stice Name:   J. Michael Stice Title:   Chief Executive
Officer

CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.

 

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

CHESAPEAKE OPERATING, INC.

 

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

CHESAPEAKE ENERGY MARKETING, INC.

 

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

CHESAPEAKE ENERGY CORPORATION

 

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE A

 

            Contract             

  

                    Dates                     

  

Producers

  

Gatherer

1. Eagle Ford    TBD   

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Chesapeake Exploration L.L.C.

  

Mockingbird

Midstream Gas

Services, L.L.C.

2. Niobrara    TBD   

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Chesapeake AEZ Exploration L.L.C.

 

•    Chesapeake Exploration L.L.C.

  

Jackalope Gas

Gathering Services,

L.L.C.

3. Utica    TBD   

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Chesapeake Exploration, L.L.C.

 

•    CHK Utica L.L.C.

  

Utica Gas Services,

L.L.C.

4. Haynesville    TBD   

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Chesapeake Louisiana L.P.

 

•    Empress, L.L.C.

  

Louisiana Midstream

Gas Services, L.L.C.

5. Marcellus    TBD   

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Chesapeake Appalachia, L.L.C.

  

Mid-Atlantic Gas

Services, L.L.C

6. Barnett/MidCon   

January 25, 2010

effective as of

February 1, 2010

  

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Chesapeake Exploration L.L.C.

 

•    Chesapeake Louisiana L.P.

 

•    DDJET Limited LLP

  

Chesapeake

Midstream Partners,

L.L.C.,



--------------------------------------------------------------------------------

            Contract             

  

                    Dates                     

  

Producers

  

Gatherer

7. Springridge   

December

21, 2010 (effective

as of November 30,

2010)

  

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Operating, Inc.

 

•    Empress, L.L.C.

 

•    Chesapeake Louisiana L.P.

  

Magnolia Midstream

Gas Services, L.L.C.,

8. Anchor Shipper

Gas Gathering

Agreement for

Marcellus

  

Effective January

1, 2012

  

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Exploration, L.L.C.

  

Appalachia Midstream

Gas Services, L.L.C.

9. Anchor Shipper

Gas Gathering

Agreement for

Northern

Pennsylvania

  

Effective January

1, 2012

  

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Exploration, L.L.C.

  

Appalachia Midstream

Gas Services, L.L.C.

10. Gas Gathering

Contract

  

Executed August

20, 2012, to be

effective as of

January 1, 2012

  

•    Chesapeake Energy Marketing, Inc.

 

•    Chesapeake Exploration, L.L.C.

 

•    CHK Utica, L.L.C.

  

Cardinal Gas Services,

L.L.C.